
	
		II
		110th CONGRESS
		1st Session
		S. 1399
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 15, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to combine the Hope Scholarship Credit and the deduction for qualified tuition
		  and related expenses into a refundable college affordability and creating
		  chances for educational success for students (ACCESS) credit, to establish an
		  Early Federal Pell Grant Commitment Demonstration Program, and to increase the
		  maximum Federal Pell Grant Award.
	
	
		1.Short titleThis Act may be cited as the
			 College Affordability and Creating
			 Chances for Educational Success for Students Act of
			 2007.
		ICollege Access tax credit act
			101.Short titleThis title may be cited as the
			 College ACCESS Tax Credit
			 Act.
			102.College affordability and creating chances
			 for educational success for students (ACCESS) credit
				(a)Allowance of credit
					(1)In generalSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits)
			 is amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
						
							36.College affordability and creating chances
				for educational success for students (ACCESS) credit
								(a)Allowance of creditThere shall be allowed as a credit against
				the tax imposed by this subtitle for any taxable year an amount equal to the
				qualified tuition and related expenses paid by the taxpayer during the taxable
				year (for education furnished during any academic period beginning in such
				taxable year).
								(b)Limitations
									(1)In generalThe credit allowed under this section shall
				not exceed $3,000 with respect to any student for any taxable year.
									(2)Lifetime limitationThe credit allowed under this section with
				respect to any student shall not exceed—
										(A)the excess (if any) of —
											(i)$12,000 with respect to education furnished
				prior to the date such student receives a baccalaureate degree, over
											(ii)the aggregate credit allowed under this
				section with respect to such education for all prior taxable years, and
											(B)the excess (if any) of—
											(i)$6,000 with respect to education furnished
				after to the date such student receives a baccalaureate degree, over
											(ii)the aggregate credit allowed under this
				section with respect to such education for all prior taxable years.
											(3)Limitation based on modified adjusted gross
				income
										(A)In generalThe amount which would (but for this
				subsection) be taken into account under subsection (a) for the taxable year
				shall be reduced (but not below zero) by the amount determined under
				subparagraph (B).
										(B)Amount of reductionThe amount determined under this
				subparagraph is the amount which bears the same ratio to the amount which would
				be so taken into account as—
											(i)the excess of—
												(I)the taxpayer's modified adjusted gross
				income for such taxable year, over
												(II)$65,000 ($130,000 in the case of a joint
				return), bears to
												(ii)$18,500 ($37,000 in the case of a joint
				return).
											(C)Modified adjusted gross
				incomeThe term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
										(4)Denial of credit if student convicted of a
				felony drug offenseThe
				credit under subsection (a) shall not be allowed for qualified tuition and
				related expenses for the enrollment or attendance of a student for any academic
				period if such student has been convicted of a Federal or State felony offense
				consisting of the possession or distribution of a controlled substance before
				the end of the taxable year with or within which such period ends.
									(c)Election not To have section
				applyA taxpayer may elect
				not to have this section apply with respect to the qualified tuition and
				related expenses of an individual for any taxable year.
								(d)DefinitionsFor purposes of this section, the terms
				qualified tuition and related expenses and eligible
				educational institution shall have the meaning give such terms under
				section 25A(d).
								(e)Special rulesFor purposes of this section, rules similar
				to the rules of paragraphs (1) through (7) of section 25A shall apply.
								(f)Inflation adjustment
									(1)Dollar limitation on amount of
				credit
										(A)In generalIn the case of a taxable year beginning
				after 2007, the $3,000 amount under subsection (b)(1) shall be increased by an
				amount equal to—
											(i)such dollar amount, multiplied by
											(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
											(B)RoundingIf any amount as adjusted under
				subparagraph (A) is not a multiple of $100, such amount shall be rounded to the
				next lowest multiple of $100.
										(2)Income limits
										(A)In generalIn the case of a taxable year beginning
				after 2007, each of the dollar amounts in subsection (b)(2)(B) shall each be
				increased by an amount equal to—
											(i)such dollar amount, multiplied by
											(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2006 for
				calendar year 1992 in subparagraph (B) thereof.
											(B)RoundingIf any amount as adjusted under
				subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to
				the next lowest multiple of $1,000.
										(g)RegulationsThe Secretary may prescribe such
				regulations as may be necessary or appropriate to carry out this section,
				including regulations providing for a recapture of the credit allowed under
				this section in cases where there is a refund in a subsequent taxable year of
				any amount which was taken into account in determining the amount of such
				credit.
								.
					(2)Refundability of creditParagraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period or
			 enacted by the College ACCESS Tax Credit Act.
					(3)Conforming amendments
						(A)Subparagraph (A) of section 135(d)(2) of
			 the Internal Revenue Code of 1986 is amended by striking section
			 25A and inserting sections 25A and 36.
						(B)Section 529 of such Code is amended by
			 striking the credit allowed to the taxpayer or any other person under
			 section 25A in subclause (II) of subsection (c)(3)(B)(v) and inserting
			 any credit allowed to the taxpayer or any other person under sections
			 25A and 36.
						(C)Section 530 of such Code is amended by
			 striking the credit allowed to the taxpayer or any other person under
			 section 25A in subclause (II) of subsection (d)(2)(C)(i) and inserting
			 any credit allowed to the taxpayer or any other person under sections
			 25A and 36.
						(D)Subparagraph (J) of section 6213(g)(2) of
			 such Code is amended by striking section 25A(g)(1) and inserting
			 section 25A(g)(1) or 36(e)(1).
						(E)Section 6501(m) of such Code is amended by
			 inserting 36(c), before , 40(f)
						(F)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of such Code is amended by striking the item
			 relating to section 36 and inserting the following:
							
								
									Sec. 36. College affordability
				and creating chances for educational success for students (ACCESS)
				credit.
									Sec. 37. Overpayments of
				tax.
								
								.
						(b)Repeal of Hope Scholarship credit
					(1)In generalSubsection (a) of section 25A of the
			 Internal Revenue Code of 1986 is amended to read as follows:
						
							(a)Allowance of creditIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 20 percent of so much of the qualified tuition and
				related expenses paid by the taxpayer during the taxable year (for education
				furnished during any academic period beginning in such taxable year) as does
				not exceed
				$10,000.
							.
					(2)Conforming amendments
						(A)Section 25A of such Code is amended by
			 striking subsections (b) and (c) and by redesignating subsections (d), (e),
			 (f), (g), (h), and (i) as subsections (b), (c), (d), (e), (f), and (g).
						(B)Section 25A(e) of such Code, as
			 redesignated by subparagraph (A), is amended by adding at the end the
			 following:
							
								(8)Coordination with college affordability and
				creating chances for educational success for students (ACCESS)
				creditThe qualified tuition
				and related expenses with respect to an individual for whom a credit under
				section 36 is allowed for the taxable year shall not be taken into account
				under this section.
								(9)Certain expenses eligibleFor purposes of this section, qualified
				tuition and related expenses shall include expenses described in subsection
				(d)(1) with respect to any course of instruction at an eligible educational
				institution to acquire or improve job skills of the
				individual.
								.
						(C)Paragraph (2) of section 25A(e) of such
			 Code, as redesignated by subparagraph (A), is amended by striking before
			 the application of subsections (b), (c), and (d) and inserting
			 before the application of subsection (b) and paragraphs (8) and (9) of
			 this subsection.
						(D)Section 25A(f) of such Code, as
			 redesignated by subparagraph (A), is amended to read as follows:
							
								(f)Inflation adjustment
									(1)In generalIn the case of a taxable year beginning
				after 2001, the $40,000 and $80,000 amounts in subsection (b)(2) shall each be
				increased by an amount equal to—
										(A)such dollar amount, multiplied by
										(B)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year in which the taxable year begins,
				determined by substituting calendar year 2000 for
				calendar year 1992 in subparagraph (B) thereof.
										(2)RoundingIf any amount as adjusted under
				subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to
				the next lowest multiple of
				$1,000.
									.
						(E)The heading for section 25A of such Code is
			 amended—
							(i)by striking Hope and, and
							(ii)by striking credits and inserting
			 credit.
							(F)The item relating to section 25A in the
			 table of sections for subpart A of part IV of subchapter A of chapter 1 of such
			 Code is amended to read as follows:
							
								
									25A. Lifetime Learning
				credit.
								
								.
						(G)(i)Subparagraph (B) of section 72(t)(7) of
			 such Code is amended by striking section 25A(g)(2) and inserting
			 section 25A(e)(2).
							(ii)Section 221(d) of such Code is
			 amended—
								(I)by striking section
			 25A(g)(2) in paragraph (2)(B) and inserting section
			 25A(e)(2),
								(II)by striking section
			 25A(f)(2) in paragraph (2)(B) and inserting section
			 25A(d)(2), and
								(III)by striking section
			 25A(b)(3) in paragraph (3) and inserting section
			 25A(b)(3)(B).
								(iii)Section 529 of such Code is amended—
								(I)by striking section
			 25A(g)(2) in subclause (I) of subsection (c)(3)(B)(v) and inserting
			 section 25A(e)(2), and
								(II)by striking section
			 25A(b)(3) in clause (i) of subsection (e)(3)(B) and inserting
			 section 25A(b)(3)(A).
								(iv)Section 530 of such Code is amended—
								(I)by striking section
			 25A(g)(2) in subclause (I) of subsection (d)(2)(C)(i) and inserting
			 section 25A(e)(2), and
								(II)by striking section
			 25A(g)(2) in clause (iii) of subsection (d)(4)(B) and inserting
			 section 25A(e)(2).
								(v)Subsection (e) of section 6050S of such
			 Code is amended by striking (g)(2) thereof and inserting
			 (e)(2) thereof.
							(vi)Subparagraph (J) of section 6213(g)(2) of
			 such Code, as amended by subsection 9a)(3), is amended by striking
			 section 25A(g)(1) and inserting section
			 25A(e)(1).
							(c)Repeal of deduction for qualified tuition
			 and related expenses
					(1)In generalPart VII of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 is amended by striking section 222.
					(2)Conforming amendments
						(A)The table of sections for part VII of
			 subchapter B of chapter 1 of such Code is amended by striking the item relating
			 to section 222.
						(B)The following sections of the Internal
			 Revenue Code of 1986 are each amended by striking 222,:
							(i)Section 86(b)(2)(A).
							(ii)Section 135(c)(4)(A).
							(iii)Section 137(b)(3)(A).
							(iv)Section 199(d)(2)(A).
							(v)Section 219(g)(3)(A)(ii).
							(vi)Section 221(b)(2)(C)(i).
							(C)Section 469(i)(3)(F)(iii) of such Code is
			 amended by striking 221, and 222 and inserting and
			 221.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenses paid after December 31, 2006, for
			 education furnished in academic periods beginning after such date.
				IIEarly Federal Pell Grant Commitment
			 Demonstration Program
			201.Early Federal Pell Grant commitment
			 demonstration programSubpart
			 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et
			 seq.) is amended by adding at the end the following:
				
					401B.Early Federal Pell Grant commitment
				demonstration program
						(a)Demonstration program authority
							(1)In generalThe Secretary is authorized to carry out an
				Early Federal Pell Grant Commitment Demonstration Program under which—
								(A)the Secretary awards grants to 4 State
				educational agencies, in accordance with paragraph (2), to pay the
				administrative expenses incurred in participating in the demonstration program
				under this section; and
								(B)the Secretary awards Federal Pell Grants to
				participating students in accordance with this section.
								(2)Grants
								(A)In generalFrom amounts appropriated under subsection
				(g) for a fiscal year, the Secretary is authorized to award grants to 4 State
				educational agencies to enable the State educational agencies to pay the
				administrative expenses incurred in participating in a demonstration program
				under which students in 8th grade who are eligible for a free or reduced price
				meal receive a commitment to receive a Federal Pell Grant early in their
				academic careers.
								(B)Equal amountsThe Secretary shall award grants under this
				section in equal amounts to each of the 4 participating State educational
				agencies.
								(b)Demonstration project
				requirementsEach of the 4
				demonstration projects assisted under this section shall meet the following
				requirements:
							(1)Participants
								(A)In generalThe State educational agency shall make
				participation in the demonstration project available to 2 cohorts of students,
				which shall consist of—
									(i)1 cohort of 8th grade students who begin
				the participation in academic year 2007–2008; and
									(ii)1 cohort of 8th grade students who begin
				the participation in academic year 2008–2009.
									(B)Students in each cohortEach cohort of students shall consist of
				not more than 10,000 8th grade students who qualify for a free or reduced price
				meal under the Richard B. Russell National School Lunch Act or the Child
				Nutrition Act of 1966.
								(2)Student dataThe State educational agency shall ensure
				that student data from local educational agencies serving students who
				participate in the demonstration project, as well as student data from local
				educational agencies serving a comparable group of students who do not
				participate in the demonstration project, are available for evaluation of the
				demonstration project.
							(3)Federal Pell Grant commitmentEach student who participates in the
				demonstration project receives a commitment from the Secretary to receive a
				Federal Pell Grant during the first academic year that student is in attendance
				at an institution of higher education as an undergraduate, if the student
				applies for Federal financial aid (via the FAFSA) during the student's senior
				year of secondary school and during succeeding years.
							(4)Applicability of Federal Pell Grant
				requirementsThe requirements
				of section 401 shall apply to Federal Pell Grants awarded pursuant to this
				section, except that the amount of each participating student's Federal Pell
				Grant only shall be calculated by deeming such student to have an expected
				family contribution equal to zero.
							(5)Application processThe Secretary shall establish an
				application process to select State educational agencies to participate in the
				demonstration program and State educational agencies shall establish an
				application process to select local educational agencies within the State to
				participate in the demonstration project.
							(6)Local educational agency
				participationSubject to the
				10,000 statewide student limitation described in paragraph (1), a local
				educational agency serving students, not less than 50 percent of whom are
				eligible for a free or reduced price meal under the Richard B. Russell National
				School Lunch Act or the Child Nutritional Act of 1966, shall be eligible to
				participate in the demonstration project.
							(c)State educational agency
				applications
							(1)In generalEach State educational agency desiring to
				participate in the demonstration program under this section shall submit an
				application to the Secretary at such time and in such manner as the Secretary
				may require.
							(2)ContentsEach application shall include—
								(A)a description of the proposed targeted
				information campaign for the demonstration project and a copy of the plan
				described in subsection (f)(2);
								(B)a description of the student population
				that will receive an early commitment to receive a Federal Pell Grant under
				this section;
								(C)an assurance that the State educational
				agency will fully cooperate with the ongoing evaluation of the demonstration
				project; and
								(D)such other information as the Secretary may
				require.
								(d)Selection considerations
							(1)Selection of State educational
				agenciesIn selecting State
				educational agencies to participate in the demonstration program, the Secretary
				shall consider—
								(A)the number and quality of State educational
				agency applications received;
								(B)the Department's capacity to oversee and
				monitor each State educational agency's participation in the demonstration
				program;
								(C)a State educational agency's—
									(i)financial responsibility;
									(ii)administrative capability;
									(iii)commitment to focusing State resources, in
				addition to any resources provided under part A of title I of the Elementary
				and Secondary Education Act of 1965, on students who receive assistance under
				such part A;
									(iv)the ability and plans of a State
				educational agency to run an effective and thorough targeted information
				campaign for students served by local educational agencies eligible to
				participate in the demonstration project; and
									(v)ensuring the participation in the
				demonstration program of a diverse group of students with respect to ethnicity
				and gender.
									(2)Local educational agencyIn selecting local educational agencies to
				participate in a demonstration project under this section, the State
				educational agency shall consider—
								(A)the number and quality of local educational
				agency applications received;
								(B)the State educational agency's capacity to
				oversee and monitor each local educational agency's participation in the
				demonstration project;
								(C)a local educational agency's—
									(i)financial responsibility;
									(ii)administrative capability;
									(iii)commitment to focusing local resources, in
				addition to any resources provided under part A of title I of the Elementary
				and Secondary Education Act of 1965, on students who receive assistance under
				such part A;
									(iv)the ability and plans of a local
				educational agency to run an effective and thorough targeted information
				campaign for students served by the local educational agency; and
									(v)ensuring the participation in the
				demonstration project of a diverse group of students with respect to ethnicity
				and gender.
									(e)Evaluation
							(1)In generalFrom amounts appropriated under section (g)
				for a fiscal year, the Secretary shall reserve not more than $1,000,000 to
				award a grant or contract to an organization outside the Department for an
				independent evaluation of the impact of the demonstration program assisted
				under this section.
							(2)Competitive basisThe grant or contract shall be awarded on a
				competitive basis.
							(3)Matters evaluatedThe evaluation described in this subsection
				shall—
								(A)determine the number of individuals who
				were encouraged by the demonstration program to pursue higher education;
								(B)identify the barriers to the effectiveness
				of the demonstration program;
								(C)assess the cost-effectiveness of the
				demonstration program in improving access to higher education;
								(D)identify the reasons why participants in
				the demonstration program either received or did not receive a Federal Pell
				Grant;
								(E)identify intermediate outcomes (relative to
				postsecondary education attendance), such as whether participants—
									(i)were more likely to take a college-prep
				curriculum while in secondary school;
									(ii)submitted any college applications;
				and
									(iii)took the PSAT, SAT, or ACT;
									(F)identify the number of individuals
				participating in the demonstration program who pursued an associate's degree or
				a bachelor's degree, as well as other forms of postsecondary education;
								(G)compare the findings of the demonstration
				program with respect to participants to comparison groups (of similar size and
				demographics) that did not participate in the demonstration program; and
								(H)identify the impact on the parents of
				students eligible to participate in the demonstration program.
								(4)DisseminationThe findings of the evaluation shall be
				widely disseminated to the public by the organization conducting the evaluation
				as well as by the Secretary.
							(f)Targeted information campaign
							(1)In generalEach State educational agency receiving a
				grant under this section shall, in cooperation with the participating local
				educational agencies within the State and the Secretary, develop a targeted
				information campaign for the demonstration program assisted under this
				section.
							(2)PlanEach State educational agency receiving a
				grant under this section shall include in the application submitted under
				subsection (c) a written plan for their proposed targeted information campaign.
				The plan shall include the following:
								(A)OutreachOutreach to students and their families, at
				a minimum, at the beginning and end of each academic year of the demonstration
				project.
								(B)DistributionHow the State educational agency plans to
				provide the outreach described in subparagraph (A) and to provide the
				information described in subparagraph (C).
								(C)InformationThe annual provision by the State
				educational agency to all students and families participating in the
				demonstration program of information regarding—
									(i)the estimated statewide average higher
				education institution cost data for each academic year, which cost data shall
				be disaggregated by—
										(I)type of institution, including—
											(aa)2-year public colleges;
											(bb)4-year public colleges; and
											(cc)4-year private colleges;
											(II)by component, including—
											(aa)tuition and fees; and
											(bb)room and board;
											(ii)Federal Pell Grants, including—
										(I)the maximum Federal Pell Grant for each
				academic year;
										(II)when and how to apply for a Federal Pell
				Grant; and
										(III)what the application process for a Federal
				Pell Grant requires;
										(iii)State-specific college savings
				programs;
									(iv)State-based merit aid;
									(v)State-based financial aid; and
									(vi)Federal financial aid available to
				students, including eligibility criteria for the Federal financial aid and an
				explanation of the Federal financial aid programs.
									(3)CohortsThe information described in paragraph
				(2)(C) shall be provided to 2 cohorts of students annually for the duration of
				the students' participation in the demonstration program. The 2 cohorts shall
				consist of—
								(A)1 cohort of 8th grade students who begin
				the participation in academic year 2007–2008; and
								(B)1 cohort of 8th grade students who begin
				the participation in academic year 2008–2009.
								(4)ReservationEach State educational agency receiving a
				grant under this section shall reserve $200,000 of the grant funds received
				each fiscal year for each of the 2 cohorts of students (for a total reservation
				of $400,000 each fiscal year) served by the State to carry out their targeted
				information campaign described in this subsection.
							(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)$1,300,000 for fiscal year 2008, of
				which—
								(A)$500,000 shall be available to carry out
				subsection (e); and
								(B)$800,000 shall be available to carry out
				subsection (f)(2)(C);
								(2)$1,600,000 for fiscal year 2009, of which
				$1,600,000 shall be available to carry out subsection (f)(2)(C);
							(3)$1,600,000 for fiscal year 2010, of which
				$1,600,000 shall be available to carry out subsection (f)(2)(C);
							(4)$2,100,000 for fiscal year 2011, of
				which—
								(A)$500,000 shall be available to carry out
				subsection (e); and
								(B)$1,600,000 shall be available to carry out
				subsection (f)(2)(C);
								(5)$1,600,000 for fiscal year 2012, of which
				$1,600,000 shall be available to carry out subsection (f)(2)(C);
							(6)$14,600,000 for fiscal year 2013, of
				which—
								(A)$800,000 shall be available to carry out
				subsection (f)(2)(C); and
								(B)$13,800,000 shall be available for Federal
				Pell Grants provided in accordance with this section; and
								(7)$13,800,000 for fiscal year 2014, of which
				$13,800,000 shall be available for Federal Pell Grants provided in accordance
				with this
				section.
							.
			IIIIncrease in Federal Pell Grant maximum
			 award
			301.Increase of maximum Federal Pell Grant
			 amountSection 401(b)(2)(A) of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a(b)(2)(A)) is amended by
			 striking clauses (i) through (v) and inserting the following:
				
					(i)$5,100 for academic year 2007–2008;
					(ii)$5,400 for academic year 2008–2009;
					(iii)$5,700 for academic year 2009–2010;
					(iv)$6,000 for academic year 2010–2011;
				and
					(v)$6,300 for academic year
				2011–2012,
					.
			
